when the discovery order compels disclosure of privileged information.
                Valley Health Sys., LLC v. Eighth Judicial Dist. Court, 127 Nev. „
                252 P.3d 676, 679 (2011). Here, petitioner seeks to compel the district
                court to strike certain expert reports that it contends were submitted in
                the underlying case after the time for filing such documents had expired.
                This request, however, does not fall into either of the two situations in
                which this court has determined that writ relief may be appropriate to
                address allegedly improper discovery. Id. Under these circumstances, we
                conclude that our extraordinary intervention in this matter is not
                warranted, and we therefore deny the petition. NRAP 21(b)(1);            Valley
                Health, 127 Nev. at , 252 P.3d at 679.
                            It is so ORDERED.'


                                               1
                                         Hardesty
                                                    4-A   r'efLA'i
                                                                 n     ,J.



                                                                                        , J.
                                                              Cherry




                cc: Hon. Douglas W. Herndon, District Judge
                     Gass Weber Mullins, LLC
                     Hall Jaffe & Clayton, LLP
                     Lewis & Associates, LLC
                     Hutchison & Steffen, LLC
                     Georgeson Angaran, Chtd.
                     Eighth District Court Clerk

                       'In light of this order, we deny as moot all requests for relief pending
                in this matter.



SUPREME COURT
        OF                                                2
     NEVADA


(0) 1947A